Citation Nr: 9909140	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for valvular heart disease. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran retired from service in September 1978, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  The appeal was last before the 
Board in April 1998, at which time it was remanded for 
further development.  Following completion of the requested 
development, the M&ROC, in a rating decision entered in 
September 1998, continued to deny the benefit sought on 
appeal, and a Supplemental Statement of the Case (SSOC) was 
mailed to the veteran the same month.  

Thereafter, the appeal was returned to the Board.

When this case was last before the Board in April 1998, the 
captioned issues on appeal included a claim for a total 
rating based on unemployability due to service-connected 
disabilities (TDIU).  Inasmuch as it was uncertain (based on 
the veteran's January 1997 Substantive Appeal) whether it was 
the veteran's desire to appeal the TDIU issue, the M&ROC was 
directed in the April 1998 Board remand to make pertinent 
inquiry of the veteran.  However, while the M&ROC mailed an 
item of correspondence containing such inquiry to the veteran 
in May 1998, he did not respond to the same.  Accordingly, 
the present appeal will not include the TDIU issue (the 
M&ROC, in the above-cited September 1998 SSOC, indicated that 
the veteran had "withdrawn" such issue from his appeal), 
and such appeal, therefore, is limited to consideration of 
the issue listed on the title page. 


FINDING OF FACT

Congenital valvular heart disease was initially shown in 
service.  

CONCLUSION OF LAW

Congenital valvular heart disease was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disease or disability 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

The veteran asserts that he presently has valvular heart 
disease which is, moreover, of service origin.  In this 
regard, service medical records reflect that, in January 
1974, an electrocardiogram (EKG) administered the veteran 
revealed findings including a right ventricular conduction 
delay.  Finding's on EKG's subsequently administered the 
veteran, to include one study accomplished in May 1975, 
included occasional premature junctional beats.  On what was 
apparently a cardiology consult accomplished in late May 
1975, the assessment, rendered in consideration of the May 
1975 EKG, was prolapsing mitral valve syndrome.  The 
"[p]hysician's summary" portion of a report pertaining to 
the veteran's July 1978 service separation examination 
reflects that the veteran had "PVC [premature ventricular 
contraction]" which was not "NCD [not considered 
disqualifying]".

Subsequent to service, an echocardiogram administered the 
veteran in conjunction with a period of VA hospitalization in 
1987 revealed an atrial septal defect, for which corrective 
surgery was proximately accomplished.  More recently, the 
diagnosis on the veteran's examination by VA in March 1996 
implicated his atrial septal defect (postoperative status).

In considering the veteran's claim for service connection for 
valvular heart disease, the Board would observe at the outset 
that a ventricular septal defect comprises a common form of 
congenital heart disease.  See Monroe v. Brown, 4 Vet. App. 
513, 515 (1993).  Of direct bearing on this appeal, the Board 
is cognizant that service connection may be granted for a 
disease, notwithstanding its congenital origin, if such 
disease was either "incurred [in] or aggravated during 
service" pursuant to applicable VA legislation.  VA O.G.C. 
Precedent 82-90 (July 18, 1990).  The precise evidentiary 
context of the appeal at bar is, significantly, somewhat akin 
to that incident in Monroe, supra.  As in such case, the 
veteran's valvular heart disease in the appeal at bar was 
apparently first noted subsequent to his entrance into 
service in conjunction with his final (among several) periods 
of service.  Such consideration, given the pertinent 
provisions of 38 U.S.C.A. § 1132 and 38 C.F.R. § 3.306 and in 
accordance with the observation advanced in Monroe, supra, at 
515, yields the consequence that the veteran's valvular heart 
disease (notwithstanding its undisputed congenital origin) is 
"presumed aggravated [absent] clear and unmistakable 
evidence...to the contrary", Id., of which there would appear 
to be none.  Accordingly, the veteran's valvular heart 
disease must be deemed, owing to its having been initially 
detected therein, to have been 'aggravated' in service.  
Therefore, service connection for valvular heart disease is 
granted.  38 U.S.C.A. §§ 1110, 1131, 1132, 5107; 38 C.F.R. 
§ 3.306; Monroe, supra. 

ORDER

Service connection for valvular heart disease is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


